Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant’s response from 4/16/2021 is acknowledged.
The allowed claims are: 1, 2, 10-12, 15, 16, 19, 20 and 23-34.
The following is an examiner’s statement of reasons for allowance: 
Applicant has presented sufficient rebuttal evidence to overcome the prima facie case of the March 30, 2017 priority date of the NIDA reference.  Specifically, the following supported a March 30, 2017 priority date:
-the weblink of the NIDA reference itself states on the bottom: “This page was last updated March 2017” (p. 9);
-a google search for the NIDA reference shows the date March 30, 2017:

    PNG
    media_image1.png
    117
    593
    media_image1.png
    Greyscale

-the corresponding pdf file on the weblink of record shows a date of March 2017.
Nonetheless, the following evidence is in favor of a finding that the weblink was updated after March 2017:
-cited references in NIDA bear dates subsequent to March 2017, i.e. 2018

For the foregoing reasons, the NIDA reference is withdrawn as prior art.
However, Applicant has incorrectly argued that the Broadbear priority date is September 1, 2020.  The following is the front page of Broadbear, which establishes its public availability 2000 date:

    PNG
    media_image2.png
    398
    892
    media_image2.png
    Greyscale

Applicant’s attention is further directed to its own specification, which references Broadbear, to include its 2000 publication date:

    PNG
    media_image3.png
    224
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    110
    633
    media_image4.png
    Greyscale

(Specification, p. 7-8).
Broadbear is not applied as prior art alone, because although it discloses antagonistic activity at  opioid receptors in vivo, the language about usefulness for treating opioid abusers and for reversing and protecting against opioid-induced respiratory depression comes from Applicant’s specification, and not Broadbear itself.  Broadbear mostly derives its conclusions concerning the role of MCAM as a pharmacological tool.  See, e.g.:

    PNG
    media_image5.png
    68
    435
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    431
    media_image6.png
    Greyscale

(p. 938).
Broadbear concentrates on the antinociceptive role of MCAM, but leaves questions about how its very tight binding to  opioid receptors would affect pharmacokinetics in vivo, and suggests no further potential for extending the antinociception studies to treating symptoms of opioid drug abuse.  In sum, Broadbear alone does not provide the requisite reasonable expectation of success to practice Applicant’s claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627